DETAILED ACTION
            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2021 has been entered.
Specification
The use of the term “SmartFlareTM”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The response asserts that support for the amendment can be found in the specification on page 1, lines 15-21.  

    PNG
    media_image1.png
    320
    639
    media_image1.png
    Greyscale

 	This portion of the specification is under the heading “Background art” and is generally describing platelets and some of their functions.  The specification states that platelets have functions in the processes listed in the claims.  The specification is silent about the current method allowing “identifying onset and progression of altered platelet functions,” nor does the specification imply that the current method allows this.   While the specification suggests the “need for tagging and analyzing the RNA contained” in platelets, the specification does not state or imply that the tagging and analyzing will “allow identifying onset and progression of altered platelet functions.”  The specification doesn’t even mention “altered platelet functions.”  Therefore, the recitation is new matter.  
 	Furthermore, the specification does not describe any probes capable of recognizing selected RNA that would be informative for identifying the onset or progression of any altered platelet function in general, or any of the specifically listed platelet functions.  Here the claim as a whole, in order to monitor the “onset and progression of altered platelet functions” would require that the probe introduced into the cell were known to be associated in some way with 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites that “said method allows identifying onset and progression of altered platelet functions” and then lists a group of “platelet functions.”  First, it is not clear what it means for a method to “allow” identifying onset and progression of “altered platelet functions.”  The specification does not define or describe what it means for a method to “allow” the identifying, and it is not clear if this means that it must be possible for the method to be used in this way, or “the method allows” requires particular probes be used, and if particular probes, it is unclear what probes. Furthermore, the recitation of “platelet functions” is indefinite because the examples listed are not “functions” per se of platelets, but instead processes in which platelets participate.  Additionally the specification does not define what it means for any one of these to be “altered” and in particular does not teach what the alteration is relative to.  It is not clear what it means, for example to call “tumor metastasis” a platelet function, nor what it means for this “platelet function” of “tumor metastasis” to be “altered.” Although the specification teaches that platelets are involved in inflammatory and immune processes, it does not teach that inflammatory and immune processes are “platelet functions,” and it is not clear what it means to identify the onset and progression of altered platelet function that is “inflammatory processes” or “immune processes,” for example.  Similarly, it is not clear with it means for “atherothromtic diseases” to be a “platelet function” since diseases are not cell functions, nor is angiogenesis a cell function or vascular integrity control.  

Claim 5 recites “500,00” platelets.  The placement of the comma in this numeral is not standard, and it renders it unclear whether the claim intends to require 50,000 platelets or 500,000 platelets.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 3, 4, and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Calverley in view of Paillasson,  and Gisselle..
 	Calverley et al. teaches that there is significant downregulation of platelet gene expression in metastatic lung cancer compared to negative controls.  The reference teaches decreased expression of 197 genes.  Furthermore, 608 mRNA splicing events were identified between the metastasis and negative control groups, with 33 highly variable genes with between 3 and 13 splicing events each (Abstract and Table 1).  Thus the teachings of Calverley et al. teach that mRNA targets in platelets may allow identifying onset and progression of altered platelet function relative to lung tumor metastasis.  
	Calverley et al. does not teach, however, a method which includes incubating platelets with a lipofection reagent. 
	Paillasson et al. teaches methods that include labeled probe introduction into living cells for hybridization to specific target RNA sequences (p. 227).  The method includes steps of providing the cells of interest, incubating the cells for 10 minutes to allow for labeled probe uptake, and then fixed and imaged (p. 227).  Paillasson et al. teach that their results demonstrate the feasibility of specific hybridization of labeled nucleic acid probes under living conditions.  The reference teaches that in situ hybridization in living cells makes it possible to monitor real time gene expression under various experimental conditions , and that some genes could act as a basis for further studies in platelet biology associated with cancer (p. 232).   It would have been obvious to include in the further studies live cell gene expression studies, as 
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have followed the study taught by Calverley et al. so as to have additionally studied gene expression in living platelets as it relates to initiation of metastasis of lung cancer.  One would have been motivated by the teachings of Calverley et al. that gene expression in platelets significantly differs between patients having metastatic lung cancer and controls, and particularly the teaching that the significance and potential applications of these findings await further determination in a larger study (p. 231).  
	Calverley et al. in view of Paillasson et al. do not teach a method which includes incubating platelets as required by step(b); neither reference gives guidance as to the entry of oligonucleotides into live platelets, in particular. The prior art did not provide methods for live cell hybridization in human platelets, 
Gresele et al. teaches transfection of human platelets with a labeled oligonucleotide, albeit for a different purpose.  Gresele et al. exemplifies transfection of  platelets by incubating a fluorescently labeled nucleic acid with human platelets for a variety of incubation times, and teach that after one hour of incubation almost optimal efficacy of transfection is achieved (about 97% of efficacy ¶136).  In the method taught by Gresele et al. the platelets were incubated in a transfection medium containing Ribojuice in RPMI 1640 (¶67).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Calverley et al. in view of Paillasson et al. by employing the transfection step taught by Gresele et al. to allow probe entry 
 	Regarding claim 5 pertaining to the resuspension of approximately 500,00 platelets in 100 uL.  The combined references do not teach adding this concentration of cells.  However, the specification does not show any criticality for this concentration or number of cells for the experiment, and this is an optimizable variable.  Gresele et al. do teach that a range of concentrations of platelets were obtained (¶66).  Therefore, it would have been prima facie obvious to have modified the number of cells and concentration added to the transfection medium in order to determine a workable range and optimize the lipofection of labeled oligonucleotide into live platelets.    
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calverley et al. in view of Paillasson et al. and Gresele et al. as applied to claims 1-5 above, and further in view of ThermoFisher (Lipofectamine Stem Transfection Reagent user guide).

With regard to claim 6 pertaining to the addition of diluted lipofection reagent to the transfection reaction, Gresele et al. teaches the incubation of platelets with a labeled oligonucleotide in culture medium supplemented with lipofection reagent at room temperature (see ¶68-69).  ThermoFisher discloses a 1:1 diluted DNA to diluted Lipofectamine ratio, the Lipofectamine 2000 incubation time is 10 minutes at room temperature (see page 2 middle of page).  It would have been obvious at the time of this filing to one of ordinary skill in the art to dilute the lipofection reagent taught in the combined teachings of Calverley et al., Paillasson et al. and Gresele et al. in the manner described in the ThermoFisher protocol.  One would have been motivated to do this because it limits the exposure of the platelets to the harmful effects of the lipofection reagent during a transfection protocol, minimizing any potential effects on cellular functions being studied.  Furthermore, optimizing culture concentrations like the starting concentration, incubation time and temperature would be a routine optimization to one of ordinary skill in the art (MPEP 2144.05).  The artisan would have been motivated to modify the conditions in order to maximize the amount of RNA to be visualized and quantified.  There is a reasonable expectation of success because each reference describes cell culture for a range of cell concentrations and media concentrations.  Therefore an artisan of ordinary skill would see an advantage in determining an optimal range of cell concentrations, reagents and media in order to achieve the optimal result. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calverley et al. in view of Paillasson et al. and Gresele et al. as applied to claims 1-5 above, and further in view of Eberbeck (Specific binding of magnetic nanoparticle probes to platelets in whole blood detected by magnetorelaxometry, 2009).
The combined teachings of Calverley et al. in view of Paillasson et al. and Gresele et al. are discussed above and fully incorporated into this rejection.  
However, modified Calverley et al. in view of Paillasson et al. and Gresele et al. do not teach the method wherein platelets are tagged with a platelet specific antibody at the end of the incubation step b) and before the fixing step c) (claim 7).
Eberbeck teaches the binding of cell specific antibodies to platelets wherein the teachings of Eberbeck are described as pertaining to the binding of cell specific antibodies to live cells and platelets.  Eberbeck’s disclosure discusses the specificity of monoclonal platelet antibodies (see abstract).  
It would be obvious to one of ordinary skill in the art to accurately identify the appropriate cell population whose RNA is being visualized and quantified.  Therefore, a skilled artisan would be motivated to use cell specific antibodies in order to confirm specific cell populations as taught by Eberbeck. There is a reasonable expectation of success because each reference describes the biomolecules of a specific population of cells to be examined; and as previously stated, an artisan of ordinary skill in the art would want to confirm the appropriate cell targets.  Using cell specific antibodies to identify the cell population to be analyzed would be an advantageous step in modified Hong and Gresele and Singer.

Response to Remarks
The previously set forth rejections were overcome by amendment and new rejections are set forth herein.  These do no rely on Hong or on Singer, and thus arguments directed towards these references are moot.  The objection to claim 6 and the rejections under 112(b) for claims 1-7 were overcome by amendments to the claims.   
Applicant has pointed out that Gresele is silent with regard to fixing platelets with a fixative.  This is not disputed; the reference Paillasson et al. provides a method for live cell hybridization which includes a fixative step.  Here, as stated previously, nothing in the rejection suggests fixing the cells in Gresele.  Gresele is relied upon to provide conditions in live platelets could be treated to allow entry of a labeled oligonucleotide.  The rejection sets forth a motivation and a method to practice live cell hybridization to RNA in platelets, following the teachings of Calverley et al. and Paillasson et al.  Neither of these references give condition specific to platelets for live cell entry of labeled oligonucleotides.  Gresele is related to this question because the reference attempts to solve the same problem:  entry of oligonucleotides into live platelets, albeit for a different reason.   For the rational given in the rejection, it would have been obvious to have employed the transfection method taught by Gresele to achieve the predictable outcome of oligonucleotide entry into live platelets within the method taught by Calverley et al. in view of Paillasson et al.  
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/             Primary Examiner, Art Unit 1634